Citation Nr: 1514427	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-08 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II (diabetes).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his April 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a videoconference hearing.  Subsequently, in a January 2015 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The Board notes that in an April 2012 rating decision, the RO increased the Veteran's service-connected PTSD from 30 to 70 percent, effective September 21, 2009.  However, applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's PTSD, the assigned rating is less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, this issue remains before the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.




REMAND

The Veteran contends that his service-connected PTSD and diabetes are more severe than the disability ratings currently assigned.  The Board notes that the Veteran's last Compensation and Pension (C&P) examination to evaluate his PTSD was in November 2010 and his last C&P examination to evaluate his diabetes was in December 2010.  Given the gap in time since his last examinations, the Board finds that these matters should be remanded to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent, and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his disabilities, to include treatment for his service-connected PTSD and diabetes, from 2011 to present.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected PTSD.  The examiner must use the DSM-IV criteria in administering the examination.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

      The examiner is asked to:

a. Determine all current manifestations associated with the Veteran's service-connected PTSD, to include whether there is:

i. Gross impairment in thought processes or communication;

ii. Persistent delusions or hallucinations; grossly inappropriate behavior;

iii. Persistent danger of hurting self or others;

iv. Intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene; disorientation to time or place;

v. Memory loss for names of close relatives, own occupation, or own name;

b. Specifically address the degree of social and occupational impairment caused by the Veteran's PTSD;

c. A current Global Assessment of Functioning (GAF) score should be provided;

3. Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his diabetes mellitus type II.  The entire claims file including this remand must be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner should report all manifestations of diabetes mellitus type II, to include any other diabetes-related complications.  In doing so, the examiner must state whether the Veteran's diabetes mellitus is manifested by:

a. Requiring insulin;

b. Restricted diet;

c. Regulation of activities;

d. Episodes of ketoacidosis;

e. Hypoglycemic reactions requiring:

i. One or two hospitalizations per year;

ii. At least three hospitalizations per year;

iii. Twice a month visits to a diabetic care provider, and/or

iv. Weekly visits to a diabetic care provider;

f. Progressive loss of weight and strength.

4. A complete rationale for all opinions expressed should be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).
5. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

In a January 2015 communication the Appellant requested 60 days from January 28, 2015, to submit additional evidence.  Since the Appellant has the right to submit additional evidence and argument on the matters the Board has remanded this remand effectively grants the motion.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

